Case 20-40924-pwb      Doc 22     Filed 07/01/20 Entered 07/01/20 13:10:41            Desc Main
                                  Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                          )
   MICHAEL SHANNON ARP                             )     CHAPTER 13
                                                   )
                                                   )
                                                   )     CASE NO. 20-40924-PWB
   DEBTOR(S)                                       )
                                                   )     JUDGE BONAPFEL



    NOTICE OF HEARING ON CONFIRMATION OF MODIFIED PLAN AND OF
    DEADLINE FOR OBJECTIONS TO CONFIRMATION OF MODIFIED PLAN


          PLEASE TAKE NOTICE that the Debtor(s) has/have filed a preconfirmation
   modification to the Chapter 13 Plan. The preconfirmation modification may materially
   and adversely change the treatment or rights of the creditors from those set forth in the
   Chapter 13 Plan previously filed.

         Your rights may be affected. You should read the preconfirmation
   modification carefully and discuss it with your attorney, if you have one in this
   bankruptcy case. If you do not have an attorney, you may wish to consult one.

          If you oppose confirmation of the Chapter 13 Plan, as modified, and do not want
   the court to confirm it, or if you want the Court to consider your views, then note less
   than seven days before the hearing on confirmation scheduled below, you or your
   attorney must:

          1. File with the court a written objection, explaining your positions and views as
             to why the court should not confirm the Chapter 13 Plan, as modified. The
             written objection must be filed at the following address:

                                    Clerk, U.S. Bankruptcy Court,
                                    Room 339, 600 East First Street,
                                     Rome, Georgia, 30161-3187.

          If you mail your response to the Clerk for filing, you must mail it early enough so
          that the Clerk will actually receive it not less than seven days before the hearing
          on confirmation scheduled below.

          2. Mail or deliver a copy of your written objection to the Debtor’s attorney at the
             address stated below and to the Chapter 13 Trustee. You must attach a
Case 20-40924-pwb       Doc 22    Filed 07/01/20 Entered 07/01/20 13:10:41             Desc Main
                                  Document     Page 2 of 3


              certificate of service to your written objection, stating when, how, and on
              whom (including addresses) you served the objection.
          If you or your attorney do not file a timely objection, the court may decide that
   you do not oppose confirmation of the Chapter 13 plan filed, as modified.

          A hearing on confirmation of the Chapter 13 Plan, as modified, will be held on
   August 5, 2020 at 9:30 am at 600 East 1st Street Rome Georgia, 30161 in Courtroom
   342. You or your attorney must attend the hearing and advocate your position. Given the
   current public health crisis, hearings may be telephonic only. Please check the
   “Important Information Regarding Court Operations During COVID-19
   Outbreak” tab at the top of the GANB Website prior to the hearing for instructions
   on whether to appear in person or by phone.

          This Wednesday, July 1, 2020.


                                                Respectfully Submitted,


                                                /S/ Jeffrey B Kelly
                                                Attorney for Debtor(s)
                                                GA Bar No. 412798
                                                107 E. 5th Avenue
                                                Rome, GA 30161
                                                (706) 295-0030
                                                (706) 413-1365 (fax)
                                                lawoffice@kellycanhelp.com
Case 20-40924-pwb        Doc 22     Filed 07/01/20 Entered 07/01/20 13:10:41          Desc Main
                                    Document     Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                           )
   MICHAEL SHANNON ARP                              )    CHAPTER 13
                                                    )
                                                    )
                                                    )     CASE NO. 20-40924-PWB
   DEBTOR(S)                                        )
                                                    )     JUDGE BONAPFEL


                                 CERTIFICATE OF SERVICE


   This is to certify that I have this day served a copy of the foregoing Notice of Hearing on
   the following by U. S. Mail, in a properly stamped and addressed envelope.

   Chapter 13 Trustee
   Mary Ida Townson                                 Uptown Auto Sales
   285 Peachtree Center Avenue NE                   1106 Shorter Ave.
   Suite 1600                                       Rome, GA 30165
   Atlanta, GA 30303
                                                    Law Office of B.A. Nappier
   Michael Arp                                      PO Box 2823
   3301 Garden Lakes Pkwy                           Cumming, GA 30028
   Apt 25A
   Rome, GA 30165                                   Internal Revenue Service
                                                    PO Box 7346
   Ally Financial Inc.                              Philadelphia, PA 19101
   PO Box 380901
   Minneapolis, MN 55438                            Seven Hill Rentals, Inc.
                                                    FKA JFR Realty
   Republic Finance, Inc.                           176 E. 2nd St.
   1332 Chattahoochee Dr.                           Rome, GA 30161
   Rockmart, GA 30153

   This Wednesday, July 1, 2020.
   __/s/Jeffrey B. Kelly
   JEFFREY B. KELLY
   Law Office of Jeffrey B. Kelly, P.C.
   Attorney for Debtor(s)
   Georgia Bar No. 412798
   107 E. 5th Avenue
   Rome, GA 30161
   (678) 861-1127 (Phone)
   (706) 413-1365 (Fax)
   lawoffice@kellycanhelp.com
